 


109 HR 77 IH: Remarried Widows' and Widowers' Benefits Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 77 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Duncan introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to allow remarried widows, widowers, and surviving divorced spouses to become or remain entitled to widow’s or widower’s insurance benefits if the prior marriage was for at least 10 years. 
 
 
1.Short titleThis Act may be cited as the Remarried Widows' and Widowers' Benefits Act of 2005. 
2.Entitlement of remarried widows, widowers, and surviving divorced spouses to widow’s and widower’s insurance benefits 
(a)Widow’s insurance benefitsSection 202(e)(3) of the Social Security Act (42 U.S.C. 402(e)(3)) is amended— 
(1)in subparagraph (A), by striking or at the end; 
(2)in subparagraph (B), by adding or at the end; and 
(3)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)a widow or surviving divorced wife who was married to the fully insured individual referred to in paragraph (1) for at least 10 years marries,. 
(b)Widower’s insurance benefitsSection 202(f)(3) of the Social Security Act (42 U.S.C. 402(f)(3)) is amended— 
(1)in subparagraph (A), by striking or at the end; 
(2)in subparagraph (B), by adding or at the end; and 
(3)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)a widower or surviving divorced husband who was married to the fully insured individual referred to in paragraph (1) for at least 10 years marries,. 
3.Effective dateThe amendments made by this Act shall apply with respect to remarriages occurring on or after the date of the enactment of this Act. 
 
